Citation Nr: 0903891	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-24 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the claim for Chapter 30 educational assistance 
benefits was properly denied on the basis that the training 
period for which the veteran had requested payment was beyond 
the ending date for utilization of such benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from April 1, 1980 to August 
17, 1996.  She was also a member of the California Army 
National Guard until October 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) which denied a claim for educational 
assistance benefits under Chapter 30 Title 38 U.S. Code on 
the basis that the training period for which the veteran had 
requested payment was beyond the ending date (also known as 
the delimiting date) for utilization of such benefits.  

A hearing was held at another RO in San Diego, California, 
before the undersigned Veterans Law Judge in July 2007.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on August 17, 
1996.  It is neither claimed nor shown that she had 
additional active duty after that date.

2.  The veteran's eligibility period for receiving Chapter 30 
educational benefits expired on August 18, 2006.

3.  It is not contended nor is it shown by the evidence that 
a physical or mental disability prevented the veteran from 
initiating or completing an educational program during her 
basic Chapter 30 eligibility period.

4.  The veteran's current claim for education benefits was 
received in January 2006 and requested benefits for training 
which was to start sometime after August 18, 2006.  


CONCLUSION OF LAW

The claim for Chapter 30 educational assistance benefits was 
properly denied on the basis that the training period for 
which the veteran had requested payment was beyond the ending 
date for utilization of such benefits.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
in obtaining the relevant evidence as required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The United States Court of Appeals for Veterans 
Claims (the Court) held that the Veterans Claims Assistance 
Act of 2000 (VCAA) has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter. See Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(August 30, 2001).  The Board finds that such is the case as 
to the issue here on appeal.  

As explained below, the issue to be decided is whether the 
veteran is precluded from entitlement to Chapter 30 
educational assistance benefits due to the effect of the 
ending date.  There are presently no pertinent facts in 
dispute, and as such, application of relevant provisions of 
the law and regulations governing extension of ending dates 
to the facts of this case will determine the outcome.  No 
amount of additional evidentiary development would change the 
outcome of this case; therefore no notice is necessary.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the provisions of the VCAA are not 
applicable to this particular matter. See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 
16 Vet. App. 129, 132 (2002) [VCAA not applicable "because 
the law as mandated by statute and not the evidence is 
dispositive of the claim"].  It is clear that the appeal has 
been fully developed that no amount of additional development 
will have any possible impact on this case. See Wensch v. 
Principi, 15 Vet. App. 362 (2001).  Accordingly, the Board 
will proceed to a decision on the merits of the case.

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service. See 38 U.S.C.A. §§ 3001 et seq. (West 2002).  The 
law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force. See 
38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) 
(2008).

VA regulations allow for an extension of the ten-year 
eligibility period upon a showing that the veteran timely 
applied for the extension and upon a showing that he or she 
was prevented from initiating or completing his chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct. 
See 38 C.F.R. § 21.7051(a) (2008).  The regulations further 
state that it must be clearly established by medical evidence 
that a program of education was medically infeasible and that 
VA will not consider a veteran who was disabled for a period 
of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability. See 
38 C.F.R. § 21.7051(a)(2) (2008).

The veteran left military service on August 17, 1996.  She 
previously enrolled in school in the late 1990's and received 
an award of education benefits, but terminated her 
enrollment. 

In February 2006, the veteran requested that her education 
benefits be extended until 2014.  That request was denied by 
letter in March 2006.  It was explained that her period of 
eligibility would end on August 18, 2006, and that this was 
based on her service which extend to August 17, 1996.  She 
was advised that if she had a later period of qualifying 
service, she should submit her DD form 214.  Although the 
appellant has presented a Report of Separation from the 
National Guard Bureau dated in October 2004, the document did 
not reflect any active service.  Qualifying Active duty for 
the purpose of obtaining Chapter 30 benefits does not include 
any period during which she served in the California Army 
National Guard under the provisions of 10 U.S.C. 511(d).  The 
Statement of the Case reflects that the RO reviewed 
computerized Department of Defense records, but found no 
indication of any qualifying active duty after August 17, 
1996.  

As noted above, the ending date was August 18, 2006.  
Although she requested an extension, she did not assert a 
valid basis for the issuance of such an extension.  The 
evidence of record fails to establish that pursuit of a 
program of education was medically infeasible for the veteran 
at any time during her eligibility period.  During the 
hearing held in July 2007, the veteran explained that she had 
to stop attending school in the late 1990's as a result of a 
divorce and associated child care costs.  She specified that 
her situation with her child was the only thing that 
prevented her from attending school, and that she did not 
have any health related issues.  Thus, the only possible 
basis for providing an extension does not apply in this case.    

The legal criteria governing the payment of education 
benefits are clear and specific, and the Board is bound by 
them.  By law, educational benefits cannot be awarded beyond 
the 10-year eligibility period, unless certain exceptions to 
the controlling legal criteria have been met.  The veteran 
does not fall within any of the exceptions, and the Board has 
no authority to overturn or to disregard the very specific 
limitations on the award of Chapter 30 educational benefits.  
The Board is sympathetic to the veteran's situation, but is 
bound by the law.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).





ORDER

Entitlement to Chapter 30 educational assistance benefits is 
denied.




____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


